Exhibit (n)(ii) APPENDIX A (As amended and restated effective as of December 22, 2014) Multi Class Funds Maximum Initial Sales Charge Maximum CDSC Maximum Rule 12b-1 Fee 1. The Arbitrage Fund Class R None None 0.25% Class I None None None Class C None 1.00% 1.00% Class A 2.50% None* 0.25% 2. The Arbitrage Event-Driven Fund Class R None None 0.25% Class I None None None Class C None 1.00% 1.00% Class A 3.25% None** 0.25% 3. The Arbitrage Credit Fund Class R None None 0.25% Class I None None None Class C None 1.00% 1.00% Class A 3.25% None** 0.25% 4. The Arbitrage Tactical Equity Fund Class R None None 0.25% Class I None None None Class C None 1.00% 1.00% Class A 3.25% None** 0.25% * A deferred sales charge of up to 0.50% will be imposed on purchases of $250,000 or more of Class A shares purchased without a front-end sales charge that are redeemed within twelve months of purchase. ** A deferred sales charge of up to 1.00% will be imposed on purchases of $500,000 or more of Class A shares purchased without a front-end sales charge that are redeemed within eighteen months of purchase.
